DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-8 and 15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 4-7, prior art failed to disclose or fairly suggest a silicon carbide device comprising, along with other recited claim limitations, first load electrode and the 5body region form a second ohmic contact.
Regarding Claim 8, prior art failed to disclose or fairly suggest a silicon carbide device, comprising, along with other recited claim limitations, at least one dividing region of the second conductivity type, wherein the at least one dividing region separates the cathode region into at least two cathode portions along the first direction.  
Regarding Claim 15, prior art failed to disclose or fairly suggest a silicon carbide device, comprising, along with other recited claim limitations, the cathode region comprises a lower cathode portion and an upper cathode portion between the lower cathode portion and a first surface , wherein a maximum first width of the upper cathode portion orthogonal to the first direction is smaller than a maximum second width of the lower cathode portion orthogonal to the first direction. 
Regarding Claim 16, prior art failed to disclose or fairly suggest a silicon carbide device comprising, along with other recited claim limitations, a plurality of cathode regions comprising the cathode region and a plurality of source regions comprising the source region are arranged between a plurality of parallel gate structures comprising the stripe-shaped gate structure, and wherein the plurality of cathode regions are arranged along the first direction and the plurality of source regions are arranged along a second direction orthogonal to the first direction.  
Regarding Claim 17, prior art failed to disclose or fairly suggest a silicon carbide device comprising, along with other recited claim limitations, a plurality of cathode regions comprising the cathode region and a plurality of source regions comprising the source region are arranged between a plurality of parallel gate structures comprising the stripe-shaped gate structure, and wherein the plurality of cathode regions and the plurality of source regions alternate along a second direction orthogonal to the first direction.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (20140175508).
Regarding Claim 1, in Fig. 7, Suzuki et al. discloses a silicon carbide device 1, comprising: a silicon carbide body 22 comprising a source region 24 of a first conductivity type (n), a cathode region 26 of the first conductivity type (n) and separation regions 25a/25b of a second conductivity type (p), a stripe-shaped gate structure 40 extending along a first direction (Y-direction) and adjoining the source region and the separation regions, and a first load electrode, 30 wherein along the first direction, the cathode region is between two separation regions 26a/26b of the separation regions and at least one separation region of the separation regions is between the cathode region 26 and the source region 24, wherein the source region 24 and the first load electrode 30 form an ohmic contact, and wherein the first load electrode 30 and the cathode region 26 form a Schottky contact.  (see paragraph 0042)
Regarding Claim 2, in Fig. 7, the stripe-shaped gate structure 40 comprises a gate electrode 42 formed on a first surface of the silicon carbide body 22  
Regarding Claim 3, in Fig. 7, the stripe-shaped gate structure 40 extends from a first (top) surface of the silicon carbide body 22 into the silicon carbide body 22.  
Regarding Claim 9, a plurality of cathode regions 26a/26b and a plurality of source regions 24 are arranged along the first direction, wherein each cathode region of the plurality of cathode regions 26a/26b is between two corresponding separation regions 25a/25b of the separation regions, and wherein at least one separation region of the separation regions 25a/25b is between at least one cathode region of the plurality of cathode regions 26a/26b and at least one source region of the plurality of source regions 24.  
Regarding Claim 10, the source region 24 adjoins a first gate sidewall of the stripe-shaped gate structure 40 and wherein opposite to the source region, a shielding region 23 of the second conductivity type adjoins a second gate sidewall of the stripe-shaped gate structure 40 opposite the first gate sidewall.  
Regarding Claim 11, a first source region 24 and a second source region 24, wherein the first source region adjoins a first gate sidewall (left side) of the stripe-shaped gate structure 40 and, opposite to the first source region, the second source region 24 adjoins a second gate sidewall (right side) opposite the first gate sidewall.  
Regarding Claim 12, a plurality of parallel gate structures comprising the stripe-shaped gate structure 40, wherein the cathode region extends from one gate structure of the plurality of parallel gate structures to a neighboring gate structure of the plurality of parallel gate structures 40
Regarding Claim 13, a plurality of parallel gate structures 40 comprising the stripe-shaped gate structure, wherein a spacing region 23 of the second conductivity 
Regarding Claim 14, a plurality of parallel gate structures 40 comprising the stripe-shaped gate structure, wherein spacing regions 23 of the second conductivity type (p) are formed between the cathode region and two gate structures 40 of the plurality of parallel gate structures.  
Regarding Claim 18, in Fig. 7, Suzuki et al. discloses a silicon carbide device, comprising: a silicon carbide body 22 comprising a source region 24, a cathode region 26 and separation regions 23, a stripe-shaped gate structure 40 extending along a first (vertical) direction and directly adjoining the source region 24 and the separation regions 23, and a first load electrode 30, wherein along the first (vertical) direction, the cathode region 26 is between two separation regions 23 of the separation regions and at least one separation region of the separation regions 23 is between the cathode region and the source region, wherein the source region 24 and the first load electrode 30 form an ohmic contact, and wherein the first load electrode 30 and the cathode region 26 form a Schottky contact (see paragraph 0042)
Regarding Claim 19, the stripe-shaped gate structure 40 comprises a gate electrode 42 formed on a first surface of the silicon carbide body.  
Regarding Claim 20, in Fig. 7, Suzuki et al. discloses a silicon carbide device, comprising: a silicon carbide body 22 comprising a source region 24, a cathode region 24 and separation regions 25a/25b, a stripe-shaped gate 40 structure extending along a first (vertical) direction and adjoining the source region 24 and the separation regions 25a/25b, and a first load electrode 30, wherein along the first direction, the cathode region 26 is between 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        5/3/2021